Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered April 26, 1988, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was found together with another person in a barricaded room in an abandoned building, several minutes after an undercover officer had purchased four packets of crack cocaine by passing money through a slot into the room. The officer testified to the exchange of words he overheard from inside the room during the sale, consisting of one person saying "He wants four jumbos” and the other responding "Yes”. When the backup police officers broke into the room moments later, additional drugs were found in close proximity to the defendant and the other person present. Viewing the evidence adduced at the trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.